United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2802
                                   ___________

Albert Reece,                             *
                                          *
                    Appellant,            *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the Eastern
St. Louis Psychiatric Rehabilitation      * District of Missouri.
Center; Mario Carrera, Dr.; Karol Kiel; *
Allen Blake; Roberta Gardine; Beverly *          [UNPUBLISHED]
Buscemi,                                  *
                                          *
                    Appellees.            *
                                     ___________

                           Submitted: September 23, 1999
                               Filed: October 1, 1999
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Albert Reece appeals the district court's order dismissing Reece's complaint
under 28 U.S.C. 1915(e)(2)(B). Having considered the record and Reece's arguments
on appeal, we conclude Reece's complaint failed to state a claim under 42 U.S.C. §
1983, because the complaint contained no specific allegations linking any of the
appellees to any deprivation of Reece's rights. We thus affirm the district court. See
8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-